UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21152 Nuveen Georgia Dividend Advantage Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:8/31/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Georgia Dividend Advantage Municipal Fund 2 (NKG) August 31, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 4.0% (2.7% of Total Investments) $ 45,000 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 5/15 at 11.19 BB– $ 3,242,700 0.000%, 5/15/50 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 11/12 at 100.00 BBB Series 2002, 5.500%, 5/15/39 Total Consumer Staples Education and Civic Organizations – 15.2% (10.3% of Total Investments) Athens Housing Authority, Georgia, Student Housing Lease Revenue Bonds, UGAREF East Campus 6/19 at 100.00 Aa2 Housing LLC Project, Series 2009, 5.250%, 6/15/35 Atlanta Development Authority, Georgia, Educational Facilities Revenue Bonds, Science Park LLC 7/17 at 100.00 Aa3 Project, Series 2007, 5.000%, 7/01/39 Bulloch County Development Authority, Georgia, Student Housing and Athletic Facility Lease 8/14 at 100.00 A1 Revenue Bonds, Georgia Southern University, Series 2004, 5.250%, 8/01/21 – SYNCORA GTY Insured Carrollton Payroll Development Authority, Georgia, Student Housing Revenue Bonds, University 9/14 at 100.00 A1 of West Georgia, Series 2004A, 5.000%, 9/01/21 – SYNCORA GTY Insured Fulton County Development Authority Georgia Tech Foundation, 5.000%, 11/01/31 5/22 at 100.00 AA+ Fulton County Development Authority, Georgia, Revenue Bonds, Georgia Tech – Klaus Parking and 11/13 at 100.00 Aa3 Family Housing, Series 2003, 5.000%, 11/01/23 – NPFG Insured Fulton County Development Authority, Georgia, Revenue Bonds, Georgia Tech Molecular Science 5/14 at 100.00 Aa3 Building, Series 2004, 5.250%, 5/01/15 – NPFG Insured Fulton County Development Authority, Georgia, Revenue Bonds, TUFF Morehouse Project, Series 2/13 at 100.00 A2 2002A, 5.000%, 2/01/34 – AMBAC Insured Georgia Higher Education Facilities Authority, Revenue Bonds, USG Real Estate Foundation I LLC 6/18 at 100.00 A2 Project, Series 2008, 6.000%, 6/15/28 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Emory University, Series 2009B, Trust 3404: 17.087%, 3/01/17 (IF) No Opt. Call AA+ 17.115%, 3/01/17 (IF) No Opt. Call AA+ Private Colleges and Universities Authority, Georgia, Revenue Bonds, Mercer University 10/22 at 100.00 Baa2 Project, Refunding Series 2012C, 5.250%, 10/01/30 Savannah Economic Development Authority, Georgia, Revenue Bonds, Armstrong Atlantic State 7/15 at 100.00 A2 University, Compass Point LLC Project, Series 2005, 5.000%, 7/01/25 – SYNCORA GTY Insured Savannah Economic Development Authority, Georgia, Revenue Bonds, Armstrong Center LLC, Series 12/15 at 100.00 A3 2005A, 5.000%, 12/01/34 – SYNCORA GTY Insured Savannah Economic Development Authority, Georgia, Revenue Bonds, GTREP Project, Series 2002: 5.000%, 7/01/19 – NPFG Insured 1/13 at 100.00 Aa3 5.000%, 7/01/22 – NPFG Insured 1/13 at 100.00 Aa3 Total Education and Civic Organizations Health Care – 14.8% (10.0% of Total Investments) Baldwin County Hospital Authority, Georgia, Revenue Bonds, Oconee Regional Medical Center, Series 1998: 5.250%, 12/01/22 12/12 at 100.00 B+ 5.375%, 12/01/28 12/12 at 100.00 B+ Coffee County Hospital Authority, Georgia, Revenue Bonds, Coffee County Regional Medical Center, Series 2004: 5.000%, 12/01/19 12/14 at 100.00 BBB– 5.250%, 12/01/22 12/14 at 100.00 BBB– 5.000%, 12/01/26 12/14 at 100.00 BBB– Coweta County Development Authority, Georgia, Revenue Bonds, Piedmont Healthcare, Inc. 6/20 at 100.00 AA– Project, Series 2010, 5.000%, 6/15/40 Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional 12/20 at 100.00 N/R Medical Center Project, Series 2010, 8.000%, 12/01/40 Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010B: 5.125%, 2/15/40 2/20 at 100.00 AA– 5.250%, 2/15/45 2/41 at 100.00 AA– Houston County Hospital Authority, Georgia, Revenue Bonds, Houston Healthcare Project, Series 10/17 at 100.00 A+ 2007, 5.250%, 10/01/35 Macon-Bibb County Hospital Authority, Georgia, Revenue Anticipation Certificates, Medical Center of Central Georgia Inc., Series 2009: 5.000%, 8/01/32 8/19 at 100.00 AA 5.000%, 8/01/35 8/19 at 100.00 AA Savannah Hospital Authority, Georgia, Revenue Bonds, St. Joseph’s/Candler Health System, 1/14 at 100.00 A3 Series 2003, 5.250%, 7/01/23 – RAAI Insured Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia 10/17 at 100.00 A+ Medical Center, Series 2007, 5.000%, 10/01/33 Total Health Care Housing/Multifamily – 4.0% (2.7% of Total Investments) Cobb County Development Authority, Georgia, Revenue Bonds, KSU University II Real Estate 7/21 at 100.00 AA– Foundation, LLC Project, Series 2011, 5.000%, 7/15/41 – AGM Insured Cobb County Development Authority, Georgia, Student Housing Revenue Bonds, KSU Village II Real 7/17 at 100.00 Baa2 Estate Foundation LLC Project, Series 2007A, 5.250%, 7/15/38 – AMBAC Insured Savannah Economic Development Authority, Georgia, GNMA Collateralized Multifamily Housing Revenue Bonds, Snap I-II-III Apartments, Series 2002A: 5.150%, 11/20/22 (Alternative Minimum Tax) 11/12 at 102.00 AA+ 5.200%, 11/20/27 (Alternative Minimum Tax) 11/12 at 102.00 AA+ 5.250%, 11/20/32 (Alternative Minimum Tax) 11/12 at 102.00 AA+ Total Housing/Multifamily Housing/Single Family – 0.8% (0.5% of Total Investments) Georgia Housing and Finance Authority, Single Family Mortgage Bonds, Series 2006C-2: 4.500%, 12/01/27 (Alternative Minimum Tax) 12/15 at 100.00 AAA 4.550%, 12/01/31 (Alternative Minimum Tax) 12/15 at 100.00 AAA Total Housing/Single Family Industrials – 3.4% (2.3% of Total Investments) Cartersville Development Authority, Georgia, Sewage and Solid Waste Disposal Facilities 9/12 at 100.00 A Refunding and Revenue Bonds, Anheuser Busch Project, Senior Lien Series 2007, 5.500%, 3/01/44 (Alternative Minimum Tax) Cobb County Development Authority, Georgia, Solid Waste Disposal Revenue Bonds, Georgia Waste 4/16 at 101.00 BBB Management Project, Series 2004A, 5.000%, 4/01/33 (Alternative Minimum Tax) Fulton County Development Authority, Georgia, Local District Cooling Authority Revenue Bonds, 9/15 at 100.00 BBB Maxon Atlantic Station LLC, Series 2005A, 5.125%, 3/01/26 (Mandatory put 3/01/15) (Alternative Minimum Tax) Total Industrials Materials – 2.1% (1.4% of Total Investments) Richmond County Development Authority, Georgia, Environmental Improvement Revenue Bonds, 2/13 at 100.00 BBB International Paper Company, Series 2001A, 6.250%, 2/01/25 (Alternative Minimum Tax) 20 Richmond County Development Authority, Georgia, Environmental Improvement Revenue Bonds, 11/13 at 100.00 BBB International Paper Company, Series 2003A, 5.750%, 11/01/27 (Alternative Minimum Tax) Richmond County Development Authority, Georgia, Environmental Improvement Revenue Refunding 2/13 at 100.00 BBB Bonds, International Paper Company, Series 2002A, 6.000%, 2/01/25 (Alternative Minimum Tax) Savannah Economic Development Authority, Georgia, Pollution Control Revenue Bonds, Union Camp No Opt. Call Baa3 Corporation, Series 1995, 6.150%, 3/01/17 Total Materials Tax Obligation/General – 30.5% (20.6% of Total Investments) Chatham County Hospital Authority, Georgia, Seven Mill Tax Pledge Refunding and Improvement 1/22 at 100.00 AA Revenue Bonds, Memorial Health University Medical Center Inc., Series 2012A, 5.000%, 1/01/31 Cherokee County Resource Recovery Development Authority, Georgia, Solid Waste Disposal Revenue 7/17 at 100.00 AA+ Bonds, Ball Ground Recycling LLC Project, Series 2007A, 5.000%, 7/01/37 – AMBAC Insured (Alternative Minimum Tax) Clark County Hospital Authority, Georgia, Hospital Revenue Bonds, Athens Regional Medical 1/17 at 100.00 Aa1 Center, Series 2007, 5.000%, 1/01/27 – NPFG Insured Clarke County Hospital Authority, Georgia, Hospital Revenue Certificates, Athens Regional 1/22 at 100.00 Aa1 Medical Center, Series 2012, 5.000%, 1/01/32 Decatur, Georgia, General Obligation Bonds, Series 2007, 5.000%, 1/01/31 – AGM Insured 1/17 at 100.00 AA+ Floyd County Hospital Authority, Georgia, Revenue Anticipation Certificates, Floyd Medical 7/13 at 101.00 Aa2 Center, Series 2003, 5.000%, 7/01/19 – NPFG Insured Forsyth County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2007, 5.000%, 4/17 at 100.00 Aaa 4/01/37 – AGM Insured Georgia Environmental Loan Acquisition Corporation, Local Government Loan Securitization 3/21 at 100.00 Aaa Bonds, Loan Pool Series 2011, 5.125%, 3/15/31 Georgia Municipal Association Inc., Certificates of Participation, Riverdale Public Purpose Project, Series 2009: 5.375%, 5/01/32 – AGC Insured 5/19 at 100.00 AA– 5.500%, 5/01/38 – AGC Insured 5/19 at 100.00 AA– Georgia State, General Obligation Bonds, Series 2005B, 5.000%, 7/01/15 No Opt. Call AAA Georgia State, General Obligation Bonds, Series 2007E, 5.000%, 8/01/24 8/17 at 100.00 AAA Georgia State, General Obligation Bonds, Series 2009B, 5.000%, 1/01/26 1/19 at 100.00 AAA Georgia, General Obligation Bonds, Series 1998D, 5.250%, 10/01/15 No Opt. Call AAA Gwinnett County School District, Georgia, General Obligation Bonds, Series 2008, 5.000%, 2/18 at 100.00 AAA 2/01/36 (UB) Henry County Hospital Authority, Georgia, Revenue Certificates, Henry Medical Center, Series 7/14 at 101.00 Aa1 2004, 5.000%, 7/01/20 – NPFG Insured La Grange-Troup County Hospital Authority, Georgia, Revenue Anticipation Certificates, Series 7/18 at 100.00 Aa2 2008A, 5.500%, 7/01/38 Paulding County School District, Georgia, General Obligation Bonds, Series 2007, 2/17 at 100.00 AA+ 5.000%, 2/01/33 Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia 10/21 at 100.00 Aa2 Medical Center Project, Series 2011B, 5.000%, 10/01/41 Wayne County Hospital Authority, Georgia, Hospital Revenue Bonds, Series 2006, 5.000%, 3/16 at 100.00 N/R 3/01/23 – SYNCORA GTY Insured Winder-Barrow Industrial Building Authority, Georgia, Revenue Bonds, City of Winder Project, 12/21 at 100.00 Aa3 Refunding Series 2012, 5.000%, 12/01/29 – AGM Insured Total Tax Obligation/General Tax Obligation/Limited – 20.8% (14.1% of Total Investments) Atlanta, Georgia, Tax Allocation Bonds Atlanta Station Project, Series 2007: 70 5.250%, 12/01/19 – AGC Insured 12/17 at 100.00 AA– 80 5.250%, 12/01/21 – AGC Insured 12/17 at 100.00 AA– 5.000%, 12/01/23 – AGC Insured 12/17 at 100.00 AA– Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008B. Remarketed, 1/19 at 100.00 N/R 7.375%, 1/01/31 Atlanta, Georgia, Tax Allocation Bonds, Eastside Project, Series 2005A, 5.625%, 1/01/16 7/15 at 100.00 A– (Alternative Minimum Tax) Atlanta, Georgia, Tax Allocation Bonds, Eastside Project, Series 2005B: 5.400%, 1/01/20 7/15 at 100.00 A– 5.600%, 1/01/30 7/15 at 100.00 A– Atlanta, Georgia, Tax Allocation Bonds, Princeton Lakes Project, Series 2006, 5.500%, 1/01/31 1/16 at 100.00 BBB– Cobb-Marietta Coliseum and Exhibit Hall Authority, Cobb County, Georgia, Revenue Bonds, 1/14 at 100.00 AAA Performing Arts Center, Series 2004, 5.000%, 1/01/22 Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Bonds, Refunding Series No Opt. Call A+ 2005, 5.500%, 10/01/26 – NPFG Insured Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Refunding Bonds, Series 1993: 5.500%, 10/01/18 – NPFG Insured No Opt. Call BBB 5.625%, 10/01/26 – NPFG Insured 10/19 at 100.00 BBB Georgia Local Governments, Certificates of Participation, Georgia Municipal Association, No Opt. Call BBB Series 1998A, 4.750%, 6/01/28 – NPFG Insured Georgia Municipal Association Inc., Certificates of Participation, Atlanta Court Project, 6/13 at 100.00 N/R Series 2002, 5.125%, 12/01/21 – AMBAC Insured Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.125%, 1/01/42 1/22 at 100.00 A Macon-Bibb County Urban Development Authority, Georgia, Revenue Refunding Bonds, Public Facilities Projects, Series 2002A: 5.000%, 8/01/14 8/13 at 100.00 AA 5.375%, 8/01/17 8/13 at 100.00 AA Metropolitan Atlanta Rapid Transit Authority, Georgia, Sales Tax Revenue Refunding Bonds, No Opt. Call Aa2 Series 1992P, 6.250%, 7/01/20 – AMBAC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call AA– 8/01/54 – AMBAC Insured Tift County Hospital Authority, Georgia, Revenue Anticipation Bonds, Tift Regional Medical 12/12 at 101.00 Aa3 Center, Series 2002, 5.250%, 12/01/19 – AMBAC Insured Total Tax Obligation/Limited Transportation – 6.2% (4.2% of Total Investments) Atlanta, Georgia, Airport General Revenue Bonds, Series 2004G, 5.000%, 1/01/26 – AGM Insured 1/15 at 100.00 AA– Atlanta, Georgia, Airport General Revenue Bonds, Series 2012C, 5.000%, 1/01/42 (Alternative 1/22 at 100.00 A+ Minimum Tax) Atlanta, Georgia, Airport General Revenue Refunding Bonds, Series 2011B, 5.000%, 1/01/30 1/21 at 100.00 A+ Atlanta, Georgia, Airport Passenger Facilities Charge Revenue Bonds, Refunding Series 2004C, 7/14 at 100.00 AA– 5.000%, 1/01/33 – AGM Insured Atlanta, Georgia, Airport Passenger Facilities Charge Revenue Bonds, Series 2004J, 5.000%, 1/15 at 100.00 AA– 1/01/34 – AGM Insured Total Transportation U.S. Guaranteed – 18.8% (12.7% of Total Investments) (4) Athens Housing Authority, Georgia, Student Housing Lease Revenue Bonds, UGAREF East Campus Housing LLC Project, Series 2002: 5.250%, 12/01/21 (Pre-refunded 12/01/12) – AMBAC Insured 12/12 at 100.00 Aa2 (4) 5.000%, 12/01/33 (Pre-refunded 12/01/12) – AMBAC Insured 12/12 at 100.00 Aa2 (4) 5.000%, 12/01/33 (Pre-refunded 12/01/12) – AMBAC Insured 12/12 at 100.00 Aa2 (4) Athens-Clarke County Unified Government Development Authority, Georgia, Educational Facilities Revenue Bonds, UGAREF CCRC Building LLC Project, Series 2002: 5.000%, 12/15/16 (Pre-refunded 12/15/12) – AMBAC Insured 12/12 at 100.00 N/R (4) 5.000%, 12/15/18 (Pre-refunded 12/15/12) – AMBAC Insured 12/12 at 100.00 N/R (4) Augusta, Georgia, Water and Sewerage Revenue Bonds, Series 2002, 5.250%, 10/01/22 10/12 at 100.00 AA– (4) (Pre-refunded 10/01/12) – AGM Insured Cherokee County School System, Georgia, General Obligation Bonds, Series 2003, 5.000%, 8/01/16 8/13 at 100.00 AA+ (4) (Pre-refunded 8/01/13) – NPFG Insured Coweta County Development Authority, Georgia, Revenue Bonds, Newnan Water and Sewer, and Light 1/13 at 100.00 N/R (4) Commission Project, Series 2002, 5.250%, 1/01/18 (Pre-refunded 1/01/13) – FGIC Insured Forsyth County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2002, 5.000%, 4/13 at 100.00 Aaa 4/01/32 (Pre-refunded 4/01/13) Forsyth County, Georgia, General Obligation Bonds, Series 2004, 5.250%, 3/01/19 3/14 at 101.00 Aaa (Pre-refunded 3/01/14) Fulton County, Georgia, Water and Sewerage Revenue Bonds, Series 2004, 5.000%, 1/01/22 1/14 at 100.00 AA– (4) (Pre-refunded 1/01/14) – FGIC Insured 25 Georgia Municipal Electric Authority, Senior Lien General Power Revenue Bonds, Series 1993Z, 1/17 at 100.00 A+ (4) 5.500%, 1/01/20 (Pre-refunded 1/01/17) – FGIC Insured Harris County, Georgia, Water System Revenue Bonds, Series 2002, 5.000%, 12/01/22 12/12 at 100.00 A+ (4) (Pre-refunded 12/01/12) – AMBAC Insured Newnan Hospital Authority, Georgia, Revenue Anticipation Certificates, Newnan Hospital Inc., Series 2002: 5.500%, 1/01/19 (Pre-refunded 1/01/13) – NPFG Insured 1/13 at 100.00 Aa3 (4) 5.500%, 1/01/20 (Pre-refunded 1/01/13) – NPFG Insured 1/13 at 100.00 Aa3 (4) Oconee County, Georgia, General Obligation Bonds, Recreation Project, Series 2003: 5.500%, 1/01/23 (Pre-refunded 1/01/13) – AMBAC Insured 1/13 at 101.00 Aa2 (4) 5.250%, 1/01/26 (Pre-refunded 1/01/13) – AMBAC Insured 1/13 at 101.00 Aa2 (4) Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia 10/12 at 101.00 A+ (4) Medical Center, Series 2002, 5.250%, 10/01/27 (Pre-refunded 10/01/12) – AMBAC Insured Total U.S. Guaranteed Utilities – 9.2% (6.2% of Total Investments) Burke County Development Authority, Georgia, Pollution Control Revenue Bonds, Georgia Power No Opt. Call A Company – Vogtle Plant, First Series 2012, 1.750%, 12/01/49 (Mandatory put 6/01/17) Burke County Development Authority, Georgia, Pollution Control Revenue Bonds, Ogelthrope Power No Opt. Call A Company – Vogtle Plant, Series 2008, 0.900%, 1/01/39 (Mandatory put 3/01/13) Georgia Municipal Electric Authority, General Power Revenue Bonds, Project 1, Series 2007A, 1/17 at 100.00 A+ 5.000%, 1/01/25 – NPFG Insured Georgia Municipal Electric Authority, Senior Lien General Power Revenue Bonds, Series 1993Z, No Opt. Call A+ 5.500%, 1/01/20 – FGIC Insured Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2006B: 5.000%, 3/15/20 No Opt. Call A 5.000%, 3/15/21 No Opt. Call A 5.000%, 3/15/22 No Opt. Call A Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2007A: 5.125%, 9/15/17 No Opt. Call A 5.000%, 3/15/18 No Opt. Call A+ Municipal Electric Authority of Georgia, Combustion Turbine Revenue Bonds, Series 2003A: 5.250%, 11/01/15 – NPFG Insured 11/13 at 100.00 A1 5.000%, 11/01/20 – NPFG Insured 11/13 at 100.00 A1 Municipal Electric Authority of Georgia, Project One Subordinated Lien Revenue Bonds, Series 1/13 at 100.00 A+ 2003A, 5.000%, 1/01/22 – NPFG Insured Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Series 2007B, 7/17 at 100.00 Baa3 5.000%, 7/01/31 Total Utilities Water and Sewer – 18.2% (12.3% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 1999A, 5.000%, 11/01/38 – 11/12 at 100.00 A1 FGIC Insured Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2004: 5.250%, 11/01/15 – AGM Insured 11/14 at 100.00 AA– 5.000%, 11/01/24 – AGM Insured 11/14 at 100.00 AA– 5.000%, 11/01/37 – AGM Insured 11/14 at 100.00 AA– Augusta, Georgia, Water and Sewerage Revenue Bonds, Series 2002, 5.000%, 10/01/27 – 10/12 at 100.00 AA– AGM Insured Cherokee County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2001, 5.000%, 8/18 at 100.00 AA 8/01/35 – AGM Insured Coweta County Water and Sewer Authority, Georgia, Revenue Bonds, Series 2001, 5.250%, 6/13 at 100.00 Aa2 6/01/26 – AMBAC Insured Coweta County Water and Sewer Authority, Georgia, Revenue Bonds, Series 2007: 5.000%, 6/01/32 6/18 at 100.00 Aa2 5.000%, 6/01/37 6/18 at 100.00 Aa2 DeKalb County, Georgia, Water and Sewerage Revenue Bonds, Refunding Series 2006B, 5.250%, 10/26 at 100.00 Aa2 10/01/32 – AGM Insured DeKalb County, Georgia, Water and Sewerage Revenue Bonds, Second Resolution Series 2011A, 10/21 at 100.00 Aa3 5.250%, 10/01/41 Douglasville-Douglas County Water and Sewer Authority, Georgia, Water and Sewage Revenue 6/17 at 100.00 Aa2 Bonds, Series 2007, 5.000%, 6/01/37 – NPFG Insured Douglasville-Douglas County Water and Sewer Authority, Georgia, Water and Sewer Revenue Bonds, 12/15 at 100.00 Aa2 Series 2005, 5.000%, 6/01/29 – NPFG Insured Fulton County, Georgia, Water and Sewerage Revenue Bonds, Series 2004, 5.000%, 1/01/35 – 1/14 at 100.00 AA– FGIC Insured Georgia Environmental Loan Acquisition Corporation, Local Government Loan Securitization 2/21 at 100.00 Aaa Bonds, Cobb County-Marietta Water Authority Loans, Series 2011, 5.250%, 2/15/36 Midgeville, Georgia, Water and Sewerage Revenue Refunding Bonds, Series 1996, 6.000%, No Opt. Call AA– 12/01/21 – AGM Insured Unified Government of Athens-Clarke County, Georgia, Water and Sewerage Revenue Bonds, Series 1/19 at 100.00 AA+ 2008, 5.500%, 1/01/38 Walton County Water and Sewerage Authority, Georgia, Revenue Bonds, The Oconee-Hard Creek 2/18 at 100.00 Aa2 Reservoir Project, Series 2008, 5.000%, 2/01/38 – AGM Insured Total Water and Sewer $ 279,095 Total Investments (cost $215,309,326) – 148.0% Floating Rate Obligations – (2.1)% MuniFund Term Preferred Shares, at Liquidation Value – (47.9)% (5) Other Assets Less Liabilities – 2.0% Net Assets Applicable to Common Shares – 100% $ 156,619,037 Fair Value Measurements Fair value is defined as the price that the Funds would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active marketsfor identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted pricesfor similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’sassumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associatedwith investing in those securities. The following is a summary of the Fund’s fair value measurementsas of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $
